Citation Nr: 1136639	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-38 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty under honorable conditions from December 7, 1982 to December 5, 1986.  He had an additional period of service from December 6, 1986 to January 22, 1988, which has been characterized as dishonorable
This matter comes to the Board of Veterans' Appeals ("Board") on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the Veteran's claim of entitlement to service connection for a left knee disorder.

In April 2008, the Veteran testified before a Decision Review Officer at the Cleveland RO.  A transcript of the hearing has been associated with the Veteran's claims folder.  

The Board observes that the Veteran previously requested the opportunity to testify at a video conference hearing before a Veterans Law Judge.  However, although a hearing was scheduled for May 2011, the Veteran did not show up.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that he sustained a left knee injury during a period of active duty service that has been characterized as honorable.  However, in its denial of service connection, the RO stated that a subsequent knee injury, which could possibly be considered "chronic," occurred during a subsequent period of service, which it characterized as dishonorable.  Review of the claims folder, however, indicates that neither the Veteran's service personnel, nor his service treatment reports are of record.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claim.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to assist claimants in substantiating their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  This includes the duty to assist the claimant in obtaining evidence.  This also includes the heightened duty to assist in obtaining records in the possession of a Federal agency, including service records.  In this case, although it appears that the RO at least performed a preliminary search for records (and in fact, appears to have actually received and reviewed such documents), because the Veteran's claims folder has been rebuilt, these records, as noted above, are not available for review by the Board.  The possibility that such records could contain evidence relevant to the Veteran's claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  As such, the Board finds that an attempt to obtain these records must be made and, if obtained, should be associated with the Veteran's claims folder.  

In addition, because the RO has characterized the second portion of the Veteran's active duty service as "dishonorable," the RO should also associate with the claims file any memoranda regarding the determination of dishonorable service.  

Moreover, the Board notes that, where the issue involves the character of a veteran's service, VCAA notice must inform the claimant of the evidence needed to establish the veteran's status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  Here, because the claims folder was rebuilt, a copy of the VCAA letter is not of record.  Although the evidence appears to indicate that at least one such letter was sent and received by the Veteran, while the case is on remand status, the RO/AMC should send another VCAA notice letter, informing the Veteran both of the evidence needed to establish his claim and his service status.  A copy of the letter must be associated with the claims folder before it is returned to the Board.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran an updated VCAA notice letter , which delineates the specific elements underlying his claim.  He should be advised both of the evidence needed to establish his underlying claim, as well as the evidence needed to establish his Veteran status.  
2.  The RO should obtain and associate with the claims folder the Veteran's service personnel and treatment records for both periods of active duty service.  Thereafter, it must associate with the claims folder a memorandum detailing the efforts undertaken to determine the characterization of the Veteran's second period of service (from December 6, 1986 to January 22, 1988) as dishonorable.  The memorandum should specifically address (a) the efforts the RO made in attempting to obtain these records; (b) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits records VA was unable to obtain; and (c) notice that he is ultimately responsible for providing evidence necessary to substantiate his claim.

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

